Citation Nr: 0002969	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  91-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating for convalescence beyond September 30 1989, 
pursuant to 38 C.F.R. § 4.30.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veteran's active military service extended from February 
1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That rating decision denied an 
increased rating for the veteran's service-connected left 
wrist disability and denied an extension of a temporary total 
rating for convalescence beyond September 30 1989.  

This case has continued to grow and develop during the 
pendency of the veteran's appeal.  The Board has remanded the 
case numerous times.  The veteran was awarded a 100 percent 
disability evaluation from June 1, 1989 until September 30, 
1989, following surgery on June 2, 1989, on his left wrist 
and continuing for a period of convalescence.  From October 
1989 until August 20, 1990 the veteran was rated as 60 
percent disabled.  From August 21, 1990 until October 1, 
1990, the veteran was rated as 100 percent disabled, another 
temporary total rating for convalescence.  Subsequent to 
October 1990 the veteran has been rated as 60 percent 
disabled due to his service-connected left wrist disorder.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in December 1998 the 
Court issued an Order vacating the Board's decision and 
remanding the case to the Board for further proceedings.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran underwent limited wrist fusion surgery to his 
left wrist in June 1989.  

3.  The veteran is service-connected for a left wrist 
disorder, evaluated as 60 percent disabling.  He is also 
service-connected for malaria and the amputation of a toe 
both at noncompensable (0%) disability ratings.  The combined 
disability evaluation is 60 percent.

4. The veteran's work experience is as an automobile 
mechanic.

5.  The appellant's service-connected disabilities preclude 
him from obtaining or retaining all forms of substantially 
gainful employment.

6.  The veteran's service connected left wrist disability 
rendered him unemployable as of June 1, 1989, the date he 
entered the hospital left wrist surgery.


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected left wrist 
disability warrants a 100 percent disability rating for the 
11 months from October 1, 1989 until August 21, 1990.  He 
argues that he warrants an extension of the period of time 
for a temporary total rating for convalescence under 
38 C.F.R. § 4.30.  In the alternate he avers that he warrants 
a total rating for compensation on the basis of individual 
unemployability for this period of time.  He asserts that he 
warrants the 100 percent rating because he was unable to work 
during this period of time.

I.  Total Rating for Compensation based on 
Individual Unemployability

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  While full 
consideration must be given to unusual physical or mental 
effects in individual cases or peculiar effects of 
occupational activities, total disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15 (1999).  The permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden are considered to be permanently and 
totally disabling.  38 C.F.R. § 4.15 (1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 4.16 (1999).  The 
evidence of record reveals that the veteran was assigned a 60 
percent disability rating for his service-connected left 
wrist disability during the period of time between his two 
left wrist surgeries.  The veteran is also service-connected 
for malaria and amputation of the right second toe, both at 
noncompensable (0%) disability ratings.  The combined 
disability evaluation is 60 percent.   

In June 1989 the veteran underwent a limited left wrist 
fusion to treated his service-connected left wrist disorder.  
After the operation, he required immobilization of the wrist 
with a splint.  An August 1989 note from one of the treating 
physicians stated that, following a wrist fusion on June 2, 
1989, the veteran had required "cast immobilization for 10-
12 weeks and continued restriction of his activities for 6-8 
months after his surgery.  He is unable to perform his 
autobody work during this 6-8 month period as his wrist needs 
to fully heal."  Another note from VA medical personnel 
dated January 1990 states that the veteran was "still unable 
to use left hand to work.  This will be for an indefinite 
period of time."  

In March 1990 a VA Compensation and Pension orthopedic 
examination of the veteran was conducted.  The veteran had 
complaints of severe pain in his left wrist.  Examination 
revealed well healed scars on the left wrist.  He had 
postoperative limitation of motion in his left wrist; 
however, he had full intrinsic function of his left hand with 
good grip strength.  He had complaints of paresthesia and 
hyperesthesia.  The examining physician stated that the 
veteran "is probably unable to work at his job as a result 
of the severe wrist disability."  

A VA prescription slip, dated March 1990, was submitted which 
states that the veteran was "unable to use left hand 
secondary to nerve dysfunction plan operative release when 
schedule permits."  Another, undated, VA prescription slip 
states that the veteran "has been under care of VA hospital 
for the past year; he should not return to work until after 
further surgery is performed in August 1990."  

VA outpatient treatment records from January 1990 to August 
1990 reveal that the veteran required continued follow up and 
treatment for his left wrist pain.  However, these records do 
not reveal that the wrist required immobilization with either 
a splint or a cast.  On August 21, 1990 he underwent a second 
surgery on his left wrist.  


In September 1992 a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had "a significant decrease in use of his left hand to the 
point where it forced him to give up his prior profession as 
a proprietor of a [auto] body shop.  He has sought alternate 
training in computers, but has had encountered difficulty 
with recurrent symptoms in his hands when trying to use the 
keyboard."

In April 1994 another VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
could not make a fist with his left hand and that there was 
significant dysfunction of the left ulnar nerve distribution.  
In June 1995 still another VA examination of the veteran was 
conducted.  The examining physician's opinion was that there 
was significant loss of function of the veteran's left wrist 
and hand which would result in extreme difficulty in 
employment requiring use oh the hands such as computer work 
or autobody work.  

If a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities then established policy is that he shall be 
rated totally disabled.  In the present case, the evidence of 
record reveals that the veteran had education and work 
experience in autobody repair.  As a result of his service 
connected left wrist disability he incurred severe functional 
impairment of his left wrist and hand.  The opinions of 
various VA physicians is that the veteran's service connected 
left wrist disability precludes his employment in the 
autobody field.  Moreover, the veteran attempted to re-train 
in computers but his service connected left wrist disability 
adversely affected employment in this field too.  In view of 
the above, the undersigned concludes that the appellant's 
service-connected left wrist disability is of such severity 
as to preclude substantially gainful employment.  38 C.F.R. § 
4.16(b) (1999).  Moreover, this unemployability was first 
manifest as of June 1, 1989, the date the veteran entered the 
hospital for first left wrist surgery.  As such, a total 
rating for compensation on the basis of individual 
unemployability (TDIU) is granted effective from that date.

The Board notes that there is information of record which 
reveals that the veteran was in a college education program 
with an expected completion date of 1996.  The evidence 
presently of record reveals that the veteran is unemployable.  
However, the Board acknowledges that a more recent change in 
employment status may have occurred as a result of the 
veteran's college graduation.

II.  Convalescence

The veteran contends that he warrants a 100 percent 
disability rating for the 11 months from October 1, 1989 
until August 21, 1990 for his service-connected left wrist 
disability.  This claim was based on his asserted need for 
convalescence.  

Total disability ratings (100 percent) for convalescence are 
granted for surgery for a service-connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals.  38 C.F.R. § 4.30 
(1999).  This initial grant of the temporary total rating for 
convalescence may be made for a period of time up to three 
months.  Thereafter, extensions up to three more months may 
be granted if convalescence is still required, the post 
operative residuals are still severe, or one or more major 
joints are immobilized by a cast.  38 C.F.R. § 4.30 (b)(1) 
(1999).  Extensions for periods up to six months following 
the initial six months convalescence may be granted if severe 
post operative residuals still remain, or, at least one major 
joint is still immobilized by a cast.  38 C.F.R. 
§ 4.30(b)(2), (3) (1999).  

As noted in section I above, the Board has granted a total 
rating for compensation on the basis of individual 
unemployability (TDIU) effective June 1, 1989.  The veteran 
has been awarded a 100 percent disability rating based on 
unemployability for the period of time that he was claiming a 
100 percent rating for convalescence.  As such, the veteran's 
claim for a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 has been rendered 
moot.


ORDER

A total rating for compensation based upon individual 
unemployability is granted effective June 2, 1989.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

